United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Corpus Christi, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0690
Issued: February 7, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 12, 2018 appellant filed a timely appeal from a January 3, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a right shoulder
condition causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On March 1, 2017 appellant, then a 50-year-old rural carrier, filed an occupational disease
claim (Form CA-2), alleging that she sustained a right upper extremity condition due to repetitive
motion when casing mail with her dominant arm and when pulling down mail from above shoulder
1

5 U.S.C. § 8101 et seq.

level while in the performance of duty. She indicated that she first became aware of her condition
on January 13, 2017 and first realized it was caused or aggravated by her federal employment on
February 6, 2017. Appellant did not stop work.
In a March 14, 2017 development letter, OWCP advised appellant of the deficiencies of
her claim and afforded her 30 days to submit the required factual and medical evidence.
In response, appellant submitted a narrative statement indicating that her federal duties
required casing mail, flats, and magazines, many of which went to the upper right side of her case,
then she had to pull it back down and get it ready for delivery. She stated that she had been
performing theses duties for 22 years and attributed her right shoulder condition to her federal
duties.
By decision dated April 14, 2017, OWCP denied the claim, finding that the evidence of
record was insufficient to establish a medical diagnosis in connection with the accepted work
injury and/or event(s). Thus, it found that appellant had not established fact of injury.
On October 11, 2017 appellant requested reconsideration and submitted two additional
narrative statements reiterating the factual history of her claim.
In reports dated April 20 and June 9, 2017, Dr. Michael Montgomery, a Board-certified
internist, diagnosed right shoulder pain, disorder of tendon of biceps, biceps tendinitis, and
inflammation of rotator cuff tendon. He noted that appellant did a lot of work with her arms
because she was a mail carrier and did a lot of sorting. Dr. Montgomery referred appellant to
physical therapy.
A June 6, 2017 magnetic resonance imaging (MRI) scan of the right shoulder revealed mild
superior subscapularis tendinopathy. There was no evidence of a full-thickness rotator cuff tear.
By decision dated January 3, 2018, OWCP found that appellant had established fact of
injury, but denied the claim because the medical evidence of record failed to establish a causal
relationship between her right shoulder condition and factors of her federal employment.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,3 that an injury was sustained in the performance of duty, as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

2

Id.

3
S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

2

employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.6
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.7 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment factors identified by the employee.8
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a right shoulder
condition causally related to the accepted factors of her federal employment.
In his reports dated April 20 and June 9, 2017, Dr. Montgomery diagnosed disorder of
tendon of biceps, biceps tendinitis, and inflammation of rotator cuff tendon. He noted that
appellant did a lot of work with her arms because she was a mail carrier and did a lot of sorting.
However, such generalized statements do not establish causal relationship because they merely
repeat appellant’s allegations and are unsupported by adequate medical rationale explaining how
her physical activity actually caused the diagnosed conditions.9 The Board finds that
Dr. Montgomery failed to provide sufficient medical rationale explaining how repetitive motions
with her dominant arm at work either caused or contributed to the diagnosed right shoulder
conditions. His opinion was based, in part, on temporal relationship. However, the Board has
held that neither the mere fact that a disease or condition manifests itself during a period of
employment nor the belief that the disease or condition was caused or aggravated by employment

4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

7

A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
8

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB
345, 352 (1989).
9

K.W., 59 ECAB 271, 279 (2007).

3

factors or incidents is sufficient to establish a causal relationship.10 Dr. Montgomery did not
otherwise sufficiently explain the reasons why diagnostic testing and examination findings led him
to conclude that appellant’s employment factors caused or contributed to the diagnosed conditions.
Thus, the Board finds that the reports from Dr. Montgomery are insufficient to establish that
appellant sustained an employment-related injury.
The June 6, 2017 right shoulder MRI scan revealed mild superior subscapularis
tendinopathy; however, this diagnostic study does not address the etiology of appellant’s medical
condition. The Board has held that diagnostic studies lack probative value on the issue of causal
relationship as they do not address whether the employment incident caused any of the diagnosed
conditions.11
As appellant has not submitted rationalized medical evidence establishing that her right
shoulder condition is causally related to the accepted factors of her federal employment, the Board
finds that she has not met her burden of proof.12
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a right shoulder
condition causally related to factors of her federal employment.

10

E.J., Docket No. 09-1481 (issued February 19, 2010).

11

See C.D., Docket No. 17-2011 (issued November 6, 2018).

12

See K.K., Docket No. 19-1193 (issued October 21, 2019).

4

ORDER
IT IS HEREBY ORDERED THAT the January 3, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 7, 2020
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

5

